BACOMBE, Circuit Judge.
I am entirely satisfied that the memorandum in the handwriting of the deceased clerk of Maitland Phelps & Co. was admissible in evidence. The books were lost or destroyed years ago. This clerk was engaged in the regular course of his business, when, under the directions of his employers, he undertook to make a memorandum of what appeared on the books of a firm indebted to them. The paper proved to be in his handwriting is clearly within the rule. Act March 2, 1867, c. 176, 14 Stat. 5Í7.
I concur fully in the opinion of the district judge. Order affirmed, with costs.